Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(a1) as being anticipated by James et al  (2006/0196919).
 	For claim 1, James teaches system for multi-wire submerged arc welding (par.5, lines 1-4) comprising: a flux-cored wire electrode (par.5, lines 1-4) comprising an internal flux, the internal flux comprising about 5% to about 70% of a carbonate compound ( 3-12.5% CaCo3 par.26) and less than 25% of calcium fluoride (CaF.sub.2) by weight of the internal flux ( 10-15% CaF2 par.26); an external flux for submerged arc welding, wherein, after a submerged arc welding process (par.5, lines 1-4), the system provides a weld metal comprising nitrogen in an amount of less than 100 ppm (nitrogen is less 100 than the nitrogen can be zero) (par.5, lines 1-4) (abstract) (examiner notes that James teaches that of making sure to reduce amount of nitrogen).  	For claim 2, James further teaches comprising one or more solid wire electrodes comprising unalloyed carbon steel (par.12, lines 4-9).  	For claim 3, James further teaches wherein the solid wire electrodes comprise carbon in an amount from about 0.01 wt % to about 0.2 wt % by weight of the solid wire electrode (par.12, lines 4-9).  	For claim 4, James further teaches wherein the system is configured to be used in a two-run submerged arc welding process (par.5, lines 1-4).  	For claim 6, James further teaches wherein the carbonate compound is present in an amount of 0.8% to about 9% by weight of the flux-cored wire electrode ( 3-12.5% CaCo3 par.26).  	For claim 7, James further teaches wherein the carbonate compound is selected from the group consisting of calcium carbonate, magnesium carbonate, strontium carbonate, potassium carbonate, sodium carbonate, barium carbonate, manganese carbonate, iron carbonate, cobalt carbonate, cesium carbonate, lithium carbonate, lanthanum carbonate, Ca--Mg carbonate (dolomite) and combinations thereof (3-12.5% CaCo3 par.26).  	For claim 8, James further teaches wherein the internal flux comprises about 1% to about 4% calcium carbonate, about 0.8% to about 3.2% magnesium carbonate, about 1.4% to about 6% strontium carbonate, and/or about 2% to about 8% barium carbonate by weight of the flux-cored wire electrode ( 3-12.5% CaCo3 par.26).  	For claim 9, James further teaches wherein the flux-cored wire electrode further comprises 0% to about 6.0% titanium, 0% to about 0.7% boron, 0% to about 5.0% manganese, and/or 0% to about 6.0% molybdenum (par.12, lines 4-9).  	For claim 11, James teaches multi-wire submerged arc welding method (par.5, lines 1-4) comprising: providing a flux-cored wire electrode having an internal flux comprising about 5% to about 70% of a carbonate compound (par.5, lines 1-4 and 3-12.5% CaCo3 par.26) and less than 25% of calcium fluoride (CaF.sub.2) by weight of the flux ( 10-15% CaF2 par.26); providing an external flux for submerged arc welding, and performing submerged arc welding using the flux-cored wire electrode and the external flux to give a weld metal comprising nitrogen in an amount of less than 100 ppm (nitrogen is less 100 than the nitrogen can be zero) (par.5, lines 1-4) (abstract) (examiner notes that James teaches that of making sure to reduce amount of nitrogen).  	For claim 12, James further teaches comprising providing one or more solid wire electrodes comprising unalloyed carbon steel (par.12, lines 4-9); wherein the step of performing submerged arc welding comprises performing submerged arc welding using the flux-cored wire electrode (par.5, lines 1-4 and par.12, lines 4-9), the external flux, and the solid wire electrodes, to give a weld metal comprising nitrogen in an amount of less than 50 ppm (nitrogen is less 50 than the nitrogen can be zero) (par.5, lines 1-4) (abstract) (examiner notes that James teaches that of making sure to reduce amount of nitrogen).  	For claim 13, James further teaches wherein the solid wire electrodes comprise carbon in an amount from about 0.01 to about 0.2% (par.12, lines 4-9).  	For claim 14, James further teaches wherein the step of performing submerged arc welding comprises a two-run welding step (par.5, lines 1-4).  	For claim 16, James further teaches wherein the carbonate compound is present in an amount of about 0.8% to about 9% by weight of the flux-cored wire electrode (par.5, lines 1-4 and 3-12.5% CaCo3 par.26).  	For claim 17, James further teaches wherein the carbonate compound is selected from the group consisting of calcium carbonate, magnesium carbonate, strontium carbonate, potassium carbonate, sodium carbonate, barium carbonate, manganese carbonate, iron carbonate, cesium carbonate, lithium carbonate, lanthanum carbonate, and combinations thereof (par.5, lines 1-4 and 3-12.5% CaCo3 par.26).  	For claim 18, James further teaches wherein the flux comprises about 1% to about 4% calcium carbonate, about 0.8% to about 3.2% magnesium carbonate, about 1.4% to about 6% strontium carbonate, and/or about 2% to about 8% barium carbonate by weight of the flux-cored wire electrode (par.5, lines 1-4 and 3-12.5% CaCo3 par.26).  	For claim 19, James further teaches wherein the flux-cored wire electrode further comprises 0% to about 6.0% titanium, 0% to about 0.7% boron, 0% to about 5.0% manganese, and/or 0% to about 6.0% molybdenum (par.12, lines 4-9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over James et al  (2006/0196919) in views of Zhang et al (2019/0099822).	For claims 5 and 15, James teaches all the limitation as previously set forth except for wherein the welding current is from about 600 A to about 2000 A. 
Zhang teaches, similar flux welding wire, wherein the welding current is from about 600 A to about 2000 A (par.118, lines 9-12).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify James to include wherein the welding current is from about 600 A to about 2000 A as taught or suggested by Zhang in order to provide a particular local atmosphere and to improve arc stability, limit the formation of metal oxides, improve wetting of the metal surfaces, alter the chemistry of the weld deposit (Zhang, par.119).
 	For claims 10 and 20, James teaches all the limitation as previously set forth except for wherein the external flux is a fused or agglomerated flux. 
Zhang further teaches wherein the external flux is a fused or agglomerated flux (par.58, lines 7-9 and par.126, lines 1-3).
It would have been obvious to one ordinary skill in the art before the effective filling date to modify James to include a fused as taught or suggested by Zhang for purpose of providing good surface finish and/or have superior material property to meet the demanding requirements in various applications including aerospace, automotive and tooling industries (Zhang, par.126).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761     

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761